DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 09/08/2022.
Claim(s) 2, 5-17, 21-26 is/are currently presenting for examination.
Claim(s) 21-26 is/are independent claim(s).
Claim(s) 2, 5-17, 21-26 is/are rejected.
This action has been made FINAL.


Response to Arguments

Applicant's arguments filed on 09/08/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite because claim 2 recites limitation " wherein the threshold configuration of the radio link monitoring comprises", however there is no " threshold configuration of the radio link monitoring" was mentioned previously. As thus there is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-17, 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20110134475A (with English translation).
Regarding claim 21, KR20110134475A discloses an apparatus for receiving configuration information, comprising: a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information). Such signaling may be provided at the same time that the WTRU is established (or reconfigured) with a plurality of carriers. The identification of which carrier is the primary DL carrier may be explicit or implied. For example, the primary DL carrier may be the first carrier file implicitly provided in the RRC configuration message…”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and after that, receive second configuration information used for radio link monitoring transmitted by the network device (KR20110134475A translation, page 14, “If a partial radio link failure is detected, the WTRU may perform one operation or a combination of the following operations to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), the first configuration information at least comprising resource configuration used for the radio link monitoring (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information) …”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and the second configuration information being at least used to modify or remove configuration of the first configuration information (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”); and a processor configured to control the radio link monitoring according to the first configuration information (KR20110134475A translation, page 6, “…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…”), after that, applies configuration modified or removed based on the second configuration information to the radio link monitoring (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), and perform resetting a consecutive out-of-synchronization indication counter (N310) (KR20110134475A translation, page 7, “…The procedure 500 also uses the first counter 3301 to count 520 the number of combined asynchronous indications (eg, N310) and combine as determined by the first counter 3301. Starting a recovery timer 325 1 (eg, T310) under a condition that a predefined number of asynchronous indications has been counted. The procedure 500 also uses the second counter 3302 to count the number of combined sync indications (530), and the predefined number of combined sync indications causes the recovery timer 325 1 to expire. Determining 535 whether it was previously counted. If the number of combined sync indications reaches a predefined number of combined sync indications, the recovery timer 325 1 is stopped and reset with the first and second counters 3301 and 3302 (540)...”, the first counter 3301 is corresponding to the claimed out-of-synchronization indication counter); and resetting a consecutive in-synchronization indication counter (KR20110134475A translation, page 7, “…The procedure 500 also uses the first counter 3301 to count 520 the number of combined asynchronous indications (eg, N310) and combine as determined by the first counter 3301. Starting a recovery timer 325 1 (eg, T310) under a condition that a predefined number of asynchronous indications has been counted. The procedure 500 also uses the second counter 3302 to count the number of combined sync indications (530), and the predefined number of combined sync indications causes the recovery timer 325 1 to expire. Determining 535 whether it was previously counted. If the number of combined sync indications reaches a predefined number of combined sync indications, the recovery timer 325 1 is stopped and reset with the first and second counters 3301 and 3302 (540)...”, the second counter 3302 is corresponding to the claimed in-synchronization indication counter). 

Regarding claim 5, KR20110134475A discloses the apparatus according to claim 21, wherein a first timer is started or stopped based on a number of the consecutive out-of-synchronization indication(s) or a number of the consecutive in-synchronization indication(s) (KR20110134475A translation, page 6, “…And starting 415 a recovery timer 325 1 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier.… the number of synchronization indications from the primary DL carrier reaches a predefined number of synchronization indications, the recovery timer 325 1 stops…”).

Regarding claim 6, KR20110134475A discloses the apparatus according to claim 21, wherein the processor controls to determine that there exists at least one out-of-synchronization indication, start a second timer (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”, the recovery timer 3251 is corresponding to the claimed second timer); and apply the configuration modified or removed based on the second configuration information to the radio link monitoring when there exists at least one piece of out-of-synchronization indication (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).

Regarding claim 7, KR20110134475A discloses the apparatus according to claim 21, wherein the processor controls to determine that there exists at least one in-synchronization indication (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”); and apply the configuration modified or removed based on the second configuration information to the radio link monitoring (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).

Regarding claim 8, KR20110134475A discloses the apparatus according to claim 6, wherein the processor controls to start the second timer according to a predefined first criterion, or start the second timer according to a second criterion determined at least based on the second configuration information (KR20110134475A translation, page 6, “…And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier …”).

Regarding claim 9, KR20110134475A discloses the apparatus according to claim 8, wherein the first criterion is that a number of the consecutive out-of-synchronization indication(s) is equal to a predefined first value (KR20110134475A translation, page 6, “…And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier …”), and/or the second criterion is that a number of the consecutive out-of-synchronization indication(s) is equal to a second value, the second value being obtained at least based on the second configuration information; 
wherein, the predefined first value is a constant, or the predefined first value is a value determined from at least two candidate values based on a predefined rule (KR20110134475A translation, page 9, “…the predefined number of values may be dependent on the carrier…The values of the timers 325 and the predefine number of sync indications may be dependent on the carrier”, page 10, “…The values of the recovery timer 325 and the predefine number of successive sync indications may be carrier dependent…the predefined number of successive synchronization indications (eg, N310, T310, and N311) for a given carrier may be changed.”, page 11, “…The values of the recovery timers 325 and the predefined number of consecutive synchronization indications (eg, N310, N311, T310, and T310bis (if applicable)) may be dependent on the scheduled set.…”).

Regarding claim 10, KR20110134475A discloses the apparatus according to claim 21, wherein the processor controls to start a second timer (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301. And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”, the recovery timer 3251 is corresponding to the claimed second timer); and apply the configuration modified or removed based on the second configuration information to the radio link monitoring when the second timer expires or stops (KR20110134475A translation, page 6, “If the number of synchronization indications from the primary DL carrier reaches a predefined number of synchronization indications, the recovery timer 3251 stops and resets with the first timer 3301 and the second timer 3302 . If the number of synchronization indications from the primary DL carrier does not reach a predefined number of synchronization indications, a radio link failure is declared (435) and a connection reestablishment procedure or RRC connection release procedure is performed (440).”, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).

Regarding claim 11, KR20110134475A discloses the apparatus according to claim 21, wherein the processor controls to determine that there exists at least one out-of-synchronization indication (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”); and apply the configuration modified or removed based on the second configuration information to the radio link monitoring (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).

Regarding claim 12, KR20110134475A discloses the apparatus according to claim 10, wherein the processor controls to stop the second timer according to a predefined third criterion, or stop the second timer according to a fourth criterion determined at least based on the second configuration information (KR20110134475A translation, page 6, “…the number of synchronization indications from the primary DL carrier reaches a predefined number of synchronization indications, the recovery timer 325 1 stops…”).

Regarding claim 13, KR20110134475A discloses the apparatus according to claim 12, wherein the third criterion is that a number of the consecutive in-synchronization indication(s) is equal to a predefined third value (KR20110134475A translation, page 6, “…the number of synchronization indications from the primary DL carrier reaches a predefined number of synchronization indications, the recovery timer 325 1 stops…”), and/or the fourth criterion is that a number of the consecutive in-synchronization indication(s) is equal to a fourth value, the fourth value being obtained at least based on the second configuration information; wherein, the predefined third value is a constant, or the predefined third value is a value determined from at least two candidate values based on a predefined rule (KR20110134475A translation, page 9, “…the predefined number of values may be dependent on the carrier…The values of the timers 325 and the predefine number of sync indications may be dependent on the carrier”, page 10, “…The values of the recovery timer 325 and the predefine number of successive sync indications may be carrier dependent…the predefined number of successive synchronization indications (eg, N310, T310, and N311) for a given carrier may be changed.”, page 11, “…The values of the recovery timers 325 and the predefined number of consecutive synchronization indications (eg, N310, N311, T310, and T310bis (if applicable)) may be dependent on the scheduled set.…”)..

Regarding claim 14, KR20110134475A discloses the apparatus according to claim 21, wherein the processor controls to perform the radio link monitoring based on the first configuration information and a first radio link monitoring threshold (KR20110134475A translation, page 3, “…The WTRU monitors downlink (DL) radio quality for thresholds Qout and Qin, depending on whether DRX is active in all frames or in all discontinuous reception periods. When the radio link quality is better than Qin or worse than Qout (respectively), the physical layer indicates in-synch or out-of-synch to a higher layer (eg, RRC layer)…”, Qin is corresponding to the claimed first radio link monitoring threshold); and determine a second radio link monitoring threshold according to a selection criterion (KR20110134475A translation, page 3, “…The WTRU monitors downlink (DL) radio quality for thresholds Qout and Qin, depending on whether DRX is active in all frames or in all discontinuous reception periods. When the radio link quality is better than Qin or worse than Qout (respectively), the physical layer indicates in-synch or out-of-synch to a higher layer (eg, RRC layer)…”, Qout is corresponding to the claimed second radio link monitoring threshold), the second radio link monitoring threshold and the first radio link monitoring threshold being different (KR20110134475A translation, page 3, “…When the radio link quality is better than Qin or worse than Qout (respectively)…”, therefore, Qin and Qout will have different values), and the selection criterion being predefined or being configured by the network device for a terminal device (KR20110134475A translation, page  16, “…This threshold may also be a predefined value or values previously signaled by a higher layer.…”, page 17, “…If the signal strength on the carrier and / or the quality of the signal exceeds a threshold, the WTRU may monitor the DL allocation, where the threshold may be pre-signaled or predefined by a higher layer.…”).

Regarding claim 15, KR20110134475A discloses the apparatus according to claim 14, wherein the processor controls to determine that there exists at least one out-of-synchronization indication; start a second timer (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”, the recovery timer 3251 is corresponding to the claimed second timer); and apply the second radio link monitoring threshold to the radio link monitoring (KR20110134475A translation, page 3, “…The WTRU monitors downlink (DL) radio quality for thresholds Qout and Qin, depending on whether DRX is active in all frames or in all discontinuous reception periods. When the radio link quality is better than Qin or worse than Qout (respectively), the physical layer indicates in-synch or out-of-synch to a higher layer (eg, RRC layer)…”).

Regarding claim 16, KR20110134475A discloses the apparatus according to claim 14, wherein the processor controls to determine that there exists at least one in-synchronization indication (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”); and apply the second radio link monitoring threshold to the radio link monitoring (KR20110134475A translation, page 3, “…The WTRU monitors downlink (DL) radio quality for thresholds Qout and Qin, depending on whether DRX is active in all frames or in all discontinuous reception periods. When the radio link quality is better than Qin or worse than Qout (respectively), the physical layer indicates in-synch or out-of-synch to a higher layer (eg, RRC layer)…”).

Regarding claim 17, KR20110134475A discloses the apparatus according to claim 14, wherein the processor controls to apply the second radio link monitoring threshold to the radio link monitoring (KR20110134475A translation, page 3, “…The WTRU monitors downlink (DL) radio quality for thresholds Qout and Qin, depending on whether DRX is active in all frames or in all discontinuous reception periods. When the radio link quality is better than Qin or worse than Qout (respectively), the physical layer indicates in-synch or out-of-synch to a higher layer (eg, RRC layer)…”); and perform at least one of recounting a number of consecutive out-of-synchronization indication(s), resetting a consecutive out-of-synchronization indication counter, recounting a number of consecutive in-synchronization indication(s), resetting a consecutive in-synchronization indication counter, and restarting a first timer (KR20110134475A translation, page 6, “the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301”).

Regarding claim 22, KR20110134475A discloses an apparatus for receiving configuration information, comprising: a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information). Such signaling may be provided at the same time that the WTRU is established (or reconfigured) with a plurality of carriers. The identification of which carrier is the primary DL carrier may be explicit or implied. For example, the primary DL carrier may be the first carrier file implicitly provided in the RRC configuration message…”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and after that, receive second configuration information used for radio link monitoring transmitted by the network device (KR20110134475A translation, page 14, “If a partial radio link failure is detected, the WTRU may perform one operation or a combination of the following operations to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), the first configuration information at least comprising resource configuration used for the radio link monitoring (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information) …”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and the second configuration information being at least used to modify or remove configuration of the first configuration information (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”); and
a processor configured to control the radio link monitoring according to the first configuration information (KR20110134475A translation, page 6, “…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…”), after that, determine that there exists at least one piece of out-of-synchronization indication, start a second timer (T310) used for radio problem recovery (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”, the recovery timer 3251 is corresponding to the claimed second timer), and applies configuration modified or removed based on the second configuration information to the radio link monitoring when there exists at least one piece of out-of-synchronization indication (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).

Regarding claim 23, KR20110134475A discloses an apparatus for receiving configuration information, comprising: a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information). Such signaling may be provided at the same time that the WTRU is established (or reconfigured) with a plurality of carriers. The identification of which carrier is the primary DL carrier may be explicit or implied. For example, the primary DL carrier may be the first carrier file implicitly provided in the RRC configuration message…”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and after that, receive second configuration information used for radio link monitoring transmitted by the network device (KR20110134475A translation, page 14, “If a partial radio link failure is detected, the WTRU may perform one operation or a combination of the following operations to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), the first configuration information at least comprising resource configuration used for the radio link monitoring (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information) …”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and the second configuration information being at least used to modify or remove configuration of the first configuration information (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”); and 
 a processor configured to control the radio link monitoring according to the first configuration information (KR20110134475A translation, page 6, “…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…”), after that, determines that there exists at least one piece of in-synchronization indication (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”), and applies configuration modified or removed based on the second configuration information to the radio link monitoring (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).

Regarding claim 24, KR20110134475A discloses an apparatus for receiving configuration information, comprising: a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information). Such signaling may be provided at the same time that the WTRU is established (or reconfigured) with a plurality of carriers. The identification of which carrier is the primary DL carrier may be explicit or implied. For example, the primary DL carrier may be the first carrier file implicitly provided in the RRC configuration message…”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and after that, receive second configuration information used for radio link monitoring transmitted by the network device (KR20110134475A translation, page 14, “If a partial radio link failure is detected, the WTRU may perform one operation or a combination of the following operations to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), the first configuration information at least comprising resource configuration used for the radio link monitoring (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information) …”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and the second configuration information being at least used to modify or remove configuration of the first configuration information (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”); and 
 a processor configured to control the radio link monitoring according to the first configuration information (KR20110134475A translation, page 6, “…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…”), after that, start a second timer (T310) used for radio problem recovery (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”, the recovery timer 3251 is corresponding to the claimed second timer), and apply configuration modified or removed based on the second configuration information to the radio link monitoring when the second timer expires or stops (KR20110134475A translation, page 6, “If the number of synchronization indications from the primary DL carrier reaches a predefined number of synchronization indications, the recovery timer 3251 stops and resets with the first timer 3301 and the second timer 3302 . If the number of synchronization indications from the primary DL carrier does not reach a predefined number of synchronization indications, a radio link failure is declared (435) and a connection reestablishment procedure or RRC connection release procedure is performed (440).”, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).

Regarding claim 25, KR20110134475A discloses an apparatus for transmitting configuration information, comprising: a memory; and, a processor coupled to the memory (KR20110134475A translation, page 5, “In addition to the components found in a typical eNB, the eNB 150 includes a processor 280 with an optional connected memory 282, a transceiver 284, and an antenna 286. …”); the processor configured to control to: transmit first configuration information used for radio link monitoring to a terminal device (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information). Such signaling may be provided at the same time that the WTRU is established (or reconfigured) with a plurality of carriers. The identification of which carrier is the primary DL carrier may be explicit or implied. For example, the primary DL carrier may be the first carrier file implicitly provided in the RRC configuration message…”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and after that, transmit second configuration information used for radio link monitoring to the terminal device (KR20110134475A translation, page 14, “If a partial radio link failure is detected, the WTRU may perform one operation or a combination of the following operations to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), the first configuration information at least comprising resource configuration used for the radio link monitoring (KR20110134475A translation, page 6, “Wireless link monitoring…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…The primary DL carrier is obtained from the network through RRC signaling (dedicated or system information) …”, page 17, “The WTRU can monitor certain constraints with DL allocation from the network to prevent excessive battery drain. For example, the following constraints may be used individually or in combination…The WTRU may monitor the DL allocation in a particular subframe according to a known pattern predefined or predefined by the higher layer…”), and the second configuration information being at least used to modify or remove configuration of the first configuration information (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”);
wherein the terminal device controls the radio link monitoring according to the first configuration information (KR20110134475A translation, page 6, “…the procedure 400 for monitoring a radio link includes determining (ie, identifying) a primary DL carrier among a set of component carriers configured for the WTRU 100 (405). At least one primary DL carrier (s) is identified according to one or a combination of the following methods…”), and after that,
applies configuration modified or removed based on the second configuration information to the radio link monitoring (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”) and performs resetting a consecutive out-of-synchronization indication counter (N310) (KR20110134475A translation, page 7, “…The procedure 500 also uses the first counter 3301 to count 520 the number of combined asynchronous indications (eg, N310) and combine as determined by the first counter 3301. Starting a recovery timer 325 1 (eg, T310) under a condition that a predefined number of asynchronous indications has been counted. The procedure 500 also uses the second counter 3302 to count the number of combined sync indications (530), and the predefined number of combined sync indications causes the recovery timer 325 1 to expire. Determining 535 whether it was previously counted. If the number of combined sync indications reaches a predefined number of combined sync indications, the recovery timer 325 1 is stopped and reset with the first and second counters 3301 and 3302 (540)...”, the first counter 3301 is corresponding to the claimed out-of-synchronization indication counter), and resetting a consecutive in-synchronization indication counter (KR20110134475A translation, page 7, “…The procedure 500 also uses the first counter 3301 to count 520 the number of combined asynchronous indications (eg, N310) and combine as determined by the first counter 3301. Starting a recovery timer 325 1 (eg, T310) under a condition that a predefined number of asynchronous indications has been counted. The procedure 500 also uses the second counter 3302 to count the number of combined sync indications (530), and the predefined number of combined sync indications causes the recovery timer 325 1 to expire. Determining 535 whether it was previously counted. If the number of combined sync indications reaches a predefined number of combined sync indications, the recovery timer 325 1 is stopped and reset with the first and second counters 3301 and 3302 (540)...”, the second counter 3302 is corresponding to the claimed in-synchronization indication counter), or
determines that there exists at least one piece of out-of-synchronization indication, starts a second timer (T310) used for radio problem recovery (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”, the recovery timer 3251 is corresponding to the claimed second timer), and applies configuration modified or removed based on the second configuration information to the radio link monitoring when there exists at least one piece of out-of-synchronization indication (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), or
determines that there exists at least one piece of in-synchronization indication (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301 . And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”), and applies configuration modified or removed based on the second configuration information to the radio link monitoring (KR20110134475A translation, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”), or
starts a second timer (T310) used for radio problem recovery (KR20110134475A translation, page 6, “…the procedure 400 counts 410 the number of asynchronous indications from the primary DL carrier using a first counter 3301 (eg, N310), as determined by the first counter 3301. And starting 415 a recovery timer 3251 (ie, T310) under a condition that a predetermined number of asynchronous indications is counted from the primary carrier. The procedure 400 uses a second counter 3302 to count the number of synchronization indications from the primary DL carrier (420) and whether a predefined number of synchronization indications from the primary DL carrier have been counted before the recovery timer 3251 expires…”, the recovery timer 3251 is corresponding to the claimed second timer), and applies configuration modified or removed based on the second configuration information to the radio link monitoring when the second timer expires or stops (KR20110134475A translation, page 6, “If the number of synchronization indications from the primary DL carrier reaches a predefined number of synchronization indications, the recovery timer 3251 stops and resets with the first timer 3301 and the second timer 3302 . If the number of synchronization indications from the primary DL carrier does not reach a predefined number of synchronization indications, a radio link failure is declared (435) and a connection reestablishment procedure or RRC connection release procedure is performed (440).”, page 14, “… to enable receiving the next signaling from the network from another non-failed carrier… The stop condition (s) may include the following events: reception of a reconfiguration message from the network…”).
Regarding claim 26, KR20110134475A discloses the limitations as set forth in claim 25.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20110134475A (with English translation) in view of US_20200314946_A1_Tsuboi.
Regarding claim 2, KR20110134475A discloses the apparatus according to claim 21, wherein the threshold configuration of the radio link monitoring comprises: a criterion and/or a parameter used for selecting a radio link monitoring threshold from a plurality of thresholds, and/or an index indicating an in-synchronization threshold and/or an out-of-synchronization threshold (KR20110134475A translation, page  16, “…This threshold may also be a predefined value or values previously signaled by a higher layer.…”, page 17, “…If the signal strength on the carrier and / or the quality of the signal exceeds a threshold, the WTRU may monitor the DL allocation, where the threshold may be pre-signaled or predefined by a higher layer.…”); but does not disclose the resource configuration used for the radio link monitoring comprises: an index indicating a synchronization signal block, and/or an ID used for obtaining a channel state information reference signal resource.
Tsuboi disclose the resource configuration used for the radio link monitoring comprises: an index indicating a synchronization signal block, and/or an ID used for obtaining a channel state information reference signal resource (Tsuboi paragraph 53, “The PBCH may be used for broadcasting a time index within a period of a block (also referred to as an SS/PBCH block or an SS block) including a synchronization signal described below. Here, the time index is information for indicating indexes of a synchronization signal and a PBCH in a cell…”).
 Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tsuboi’s the PBCH may be used for broadcasting a time index within a period of a block (also referred to as an SS/PBCH block or an SS block) including a synchronization signal in KR20110134475A’s system to help the WTRU to receive the information correctly sent by the network. This method for improving the system of KR20110134475A was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsuboi. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of KR20110134475A and Tsuboi to obtain the invention as specified in claim 2.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471